SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2011 EZCHIP SEMICONDUCTOR LTD. (Name of Registrant) 1 Hatamar Street, P.O.B. 527, Yokneam 20692, ISRAEL (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Registrant's Form F-3 Registration Statements File Nos. 333-163353 and 333-164332 and Form S-8 Registration Statements File Nos. 333-134593, 333-148932, 333-148933, 333-164330, 333-164331, 333-170900 and 333-170901. EZCHIP SEMICONDUCTOR LTD. 6-K Items 1 Condensed Interim Consolidated Financial Statements of EZchip Semiconductor Ltd. and its subsidiaries as of June 30, 2011 (Unaudited), Selected Consolidated Financial Data and Management’s Discussion and Analysis of Financial Condition and Results of Operations for the six months ended June 30, 2011. EZCHIP SEMICONDUCTOR LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2011 IN U.S. DOLLARS UNAUDITED INDEX Page Condensed Interim Consolidated Balance Sheets 1 - 2 Condensed Interim Consolidated Statements of Operations 3 Condensed Interim Statements of Changes in Shareholders' Equity 4 Condensed Interim Consolidated Statements of Cash Flows 5 - 6 Notes to Condensed Interim Consolidated Financial Statements 7 - 15 EZCHIP SEMICONDUCTOR LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands June 30, December 31, Unaudited Audited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term interest bearing deposits Available-for-sale marketable securities Trade receivables )net of allowances of $40 as of June 30, 2011 and December 31, 2010) Other accounts receivable and prepaid expenses Deferred tax assets, net Inventories Total current assets NON CURRENT ASSETS: Severance pay fund Long term investment and others Total non current assets PROPERTY AND EQUIPMENT, NET INTANGIBLE ASSETS, NET GOODWILL Total assets $ $ The accompanying notes are an integral part of these unaudited condensed interim consolidated financial statements. 1 EZCHIP SEMICONDUCTOR LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share data) June 30, December 31, Unaudited Audited LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Trade payables $ $ Other accounts payable and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Accrued severance pay Total long-term liabilities SHAREHOLDERS' EQUITY: Share capital Ordinary shares of NIS 0.02 par value - Authorized: 50,000,000 shares at June30, 2011 and December 31, 2010, respectively; Issued and outstanding: 26,824,586 and 26,033,876 shares at June30, 2011 and December 31, 2010, respectively. Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed interim consolidated financial statements. 2 EZCHIP SEMICONDUCTOR LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands (except share and per share data) Six months ended June 30, Year ended December 31, Unaudited Audited Revenues $ $ $ Costs of revenues Amortization of existing technology Gross profit Operating expenses: Research and development (net of grants and participations in the amount of $2,625, $1,598 and $3,198 for the six months ended June 30, 2011 and 2010, and for the year ended December 31, 2010, respectively) Selling and marketing General and administrative Total operating expenses Operating income Financial income, net Income before taxes Taxes on income ) ) ) Net income $ $ $ Basic net income per share $ $ $ Diluted net income per share $ $ $ Weighted average number of Ordinary Shares used in computing basic net income per share Weighted average number of Ordinary Shares used in computing diluted net income per share The accompanying notes are an integral part of these unaudited condensed interim consolidated financial statements. 3 EZCHIP SEMICONDUCTOR LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands (except share data) EZchip Semiconductor Ltd. Shareholders Number of Additional Accumulated other Total Total ordinary Share paid-in comprehensive Accumulated comprehensive shareholders' shares capital capital income (loss) deficit income equity Balance as of January 1, 2010 $ ) $ $ Issuance of shares 1 Exercise of stock options 8 Vesting of Restricted Share Units *) *) *) Stock-based compensation Comprehensive income: Unrealized gain on available-for-sale marketable securities 8 8 8 Unrealized gain on foreign currency cash flow hedges transactions, net 25 25 25 Net income Total comprehensive income $ Balance as of December 31, 2010 $ ) $ Exercise of stock options 4 Vesting of Restricted Share Units *) *) *) Stock-based compensation Comprehensive income: Unrealized loss on available-for-sale marketable securities ) ) ) Unrealized gain on foreign currency cash flow hedges transactions, net Net income Total comprehensive income $ Balance as of June 30, 2011 (unaudited) $ ) $ *) Less than $1. June 30, December 31, Accumulated other comprehensive income Accumulated unrealized gain on available-for-sale marketable securities $ $ Accumulated unrealized gain on foreign currency cash flows hedges, net Accumulated other comprehensive income $ $ The accompanying notes are an integral part of these unaudited condensed interim consolidated financial statements. 4 EZCHIP SEMICONDUCTOR LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Six months ended June 30, Year ended December 31, Unaudited Audited Cash flows from operating activities: Net income $ $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Accumulated interest accretion and amortization of discount and premium on available-for-sale marketable securities 56 324 451 Realized gain related to sale of available-for-sale marketable securities ) ) Increase in accrued severance pay, net 74 85 Stock-based compensation related to options and RSUs granted Decrease (increase) in trade receivables, net ) ) Decrease (increase) in other accounts receivable and prepaid expenses ) Increase in other long term receivable ) ) Increase in inventories ) ) ) Decrease in deferred tax assets Increase (decrease) in trade payables ) ) Increase in other accounts payable and accrued expenses Net cash provided by operating activities Cash flows from investing activities: Investment in available-for-sale marketable securities ) ) ) Investment in short-term deposits ) ) ) Proceeds from redemption of short-term deposits Proceeds from sale and redemption of available-for-sale marketable securities Purchase of property and equipment ) ) ) Cash paid for investment in affiliated company ) Net cash provided by (used in) investing activities $ $ ) $ ) The accompanying notes are an integral part of these unaudited condensed interim consolidated financial statements. 5 EZCHIP SEMICONDUCTOR LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Six months ended June 30, Year ended December 31, Unaudited Audited Cash flows from financing activities: Issuance of shares, net of issuance costs $ $ $ Proceeds from exercise of stock options Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ $ a. Non-cash activities: Purchase of property and equipment on credit $
